Judgment in favor of plaintiff Tokarski against defendant Hill affirmed, with costs; order modified by striking therefrom the dismissal of the plaintiff’s complaint and in place thereof granting a new trial, and as modified affirmed, with costs to appellant to abide the event. Judgment and order in favor of defendant Hill against plaintiff Siedlikowski in the second action reversed on the facts and a new trial granted, with costs to appellant to abide the event, on the ground that the verdict of the jury is against the weight of the evidence. All concur. (In consolidated automobile negligence actions, appeal by defendant Hill from a' judgment of Erie Trial Term for plaintiff and against said defendant; also appeal by plaintiff Tokarski from an order of said Trial Term, setting aside the verdict of the jury and that part of the judgment in favor of plaintiff which was against defendant Siedlikowski and dismissing plaintiff’s complaint as to said defendant; also appeal by plaintiff Siedlikowski from a judgment for defendant Hill and from an order denying plaintiff’s motion for a new trial.) Present ■—McCurn, P. J., Vaughan, Kimball, Wheeler and Williams, JJ.